In my opinion there is no such showing of clear abuse of discretion by the trial court as to warrant a reversal. The opinion of the majority goes contrary to the universally accepted rule vesting in the district court a very broad and liberal supervisory discretion in the selection of legal representatives and regulation and control of matters wherein the interests of minors and incompetents are involved. The district court, regardless of the provisions of the will, had the power to select a guardian of these minors and the privilege given to minors over fourteen years of age of selecting their own guardians is subordinate to the power vested in the court.
In this contest over the selection of a guardian, the trial court undoubtedly knew the persons put forth. He considered their qualifications. He took into account their location, and he was of the opinion that the person rejected, being a resident of another county, and living outside of the judicial district and some fourteen miles distant from the location of the property involved, was less desirable than the local man appointed by the court, who, the court stated, had acted in similar capacities many times in his court. To hold that the court under such circumstances acted arbitrarily is to unduly cramp and circumscribe the discretionary power of the court in dealing with matters of this character.
  MITCHELL and ALBERT, JJ., concur in this dissent. *Page 1114